Citation Nr: 1617655	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left foot disorder, claimed as residuals of a left foot injury.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2010 rating decision denied the Veteran's claim for residuals of a left foot injury.  The Veteran filed a Notice of Disagreement (NOD) in August 2010, and the RO issued a Statement of the Case (SOC) in July 2013.  The Veteran filed a timely VA 9, Substantive Appeal in August 2013.  

The Veteran testified at a Board hearing before the undersigned in January 2016 and a copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a left foot disorder, claimed as residuals of a left foot injury.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran seeks entitlement to service connection for a left foot disorder, claimed as residuals of a left foot injury on the basis that he injured his foot in service and that the disability has continued to present.  

During his January 2016 Board hearing, the Veteran reported that in service he had an "off and on" problem with his left foot.  See Hearing transcript page 4.  He stated that he thought the problem developed from wearing boots, running, and jumping.  He stated that this continued until he was first released from active duty.  Id.  He reported that he had continued to have problems for the first five or ten years after service.  Id. He indicated that he left his job as a truck driver early because of his left foot.  Id.  He also reported that he had no problems with his left foot prior to service, before he had to wear boots, jump, and march.  Id.  The Veteran testified that when he left service he could not even walk.  He also stated that he received Social Security Administration (SSA) Disability benefits.  Id. at 5.  The Veteran indicated that his left foot problems began six months after he got out of service.  Id. He reported that he had to miss a lot of work when he worked at a factory, prior to becoming a truck driver, because he could not put pressure on his foot and that sometimes he could not walk.  Id. at 6.  The Veteran reported receiving treatment from the Hennepin County Medical Center as well as other doctors in Flint, Michigan.  Id. at 6-7.  He began seeking VA treatment for the first time in Ann Arbor, Michigan in 2008.  Id. at 8.  The Veteran reported receiving private treatment from Dr. A. and that he had been referred to another specialist as well.  Id. at 9-10.  
 
The Veteran's private and VA treatment record show that, at least since 2008, the Veteran has sought treatment for his left foot problems.  According to an April 2009 X-ray report, the Veteran had left foot mild degeneration of the MP joint of the great toe.  He had mild osteopenia and a one centimeter calcaneal spur.  In another X-ray, conducted in December 2009, the Veteran's ankle showed moderate arthritis and he also had a moderate plantar calcaneal spur, mild hallux valgus deformity with "early" first metatarsophalangeal joint arthritis.  The Veteran's VA treatment records show that he has sought consistent treatment for complaints regarding his left foot from November 2009. 

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given the evidence of a current disability affecting his left foot, including arthritis, and the evidence that he has experienced symptoms associated with his left foot since service or within one year of discharge from service, the Board finds that a remand is appropriate so that the Veteran may be afforded a VA examination as to his claim of entitlement to service connection for a left foot disorder, claimed as residuals of a left foot injury.

The Veteran reported receiving SSA disability compensation for his left foot during his January 2016 hearing.  However, no SSA records are associated with the record at present.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  The Board cannot conclude, based upon this information, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, it appears the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, and records in the custody of SSA pertaining to that claim could be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain such records from SSA.

On remand all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA, the disability decision, as well as all related records concerning the Veteran's application for disability benefits.  All records shall be associated with the claims file. 

2.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, to include any records from Hennepin County Medical Center, the treatment facility he reported receiving treatment from in Flint, Michigan, the specialist he was referred to by Dr. A. (as referenced during his January 2016 hearing) and any other relevant private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

3.  The Board notes that the Veteran testified at his hearing that he began to seek treatment from the Ann Arbor VA Medical Center in 2008.  The earliest VA treatment records associated with the record date from 2009; additionally, the most recent records are dated from 2013. Thus, the RO/AMC should also obtain any outstanding VA treatment records not currently associated with the file.  All efforts to obtain these records must be documented in the claims file.

4.   After all records and/or response(s) from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA joints examination. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include any testing the examiner deems necessary.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any left foot condition diagnosed during the pendency of the Veteran's appeal, is etiologically related to his period of active service.  In formulating the above opinion, the examiner should consider the Veteran's lay assertions regarding experiencing symptoms in service and post-service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.   Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of entitlement to service connection for a left foot disorder, claimed as residuals of a left foot injury.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

